DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pp. 7-13, filed 25 August, with respect to the rejection(s) of claim(s) 11 under 35 U.S.C. § 102(a)(1) as anticipated by Tada et al., US 2011/0272664 and claim 1 under 35 U.S.C. § 103 as obvious over Tada et al., US 2011/0272664 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in this office action in view of Tada US 2011/0272664, Fig. 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 11, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tada et al. US 2011/0272664.
 Regarding claim 11, Tada et al. Fig. 1 and related text discloses a method of forming a resistive random access memory (RERAM), comprising: 
providing a first RERAM electrode layer 5; 
providing a RERAM resistive dielectric layer 9; 
providing a second RERAM electrode layer 10, 11, wherein the RERAM resistive dielectric layer 9 is between the first RERAM electrode layer 5 and the second RERAM electrode layer 10, 11; 
encapsulating at least a portion of the first RERAM electrode layer 5, the second RERAM electrode layer 10, 11 and the RERAM resistive dielectric layer 9 with a first dielectric 14, Fig. 1; and 
etching a via 19 through the first dielectric 14 so as to expose a first portion of the second RERAM electrode layer 11 (e.g. [0062], fluorocarbon etching gas used in the reactive dry etching of the layers in the manufacturing method).
Regarding claim 12, Tada et al. discloses the method of claim 11, the first dielectric comprising a silicon nitride [084].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tada et al. US 2011/0272664.
Regarding claim 1, Tada et al. Fig. 1 and related text discloses a method of forming a resistive random access memory (RERAM), comprising: 
providing a first RERAM electrode layer 5; 
providing a RERAM resistive dielectric layer 9 (e.g. variable resistance element); 
providing a second RERAM electrode layer 10,11, wherein the RERAM resistive dielectric layer 9 is between the first RERAM electrode layer 5 and the second RERAM electrode layer 10,11; 
providing a first dielectric layer 14 overlying the second RERAM electrode layer 10,11; and 
utilizing an oxygen-free plasma etch (e.g. [0062], fluorocarbon etching gas used in the reactive dry etching of the layers in the manufacturing method) to etch at least a portion of the first dielectric layer 14 (e.g. forming plug 19 by dry etching) so as to expose a portion of the second RERAM electrode 10,11 as part of a process to form a via 19 in the first dielectric layer 14 so as to provide a region for making electrical contact to the second RERAM electrode 10,11. 
Tada et al. does not expressly disclose the intended-outcome, functional language recitation of “wherein utilizing the oxygen-free plasma etch controls oxygen vacancies in the RERAM”. However, controlling the oxygen vacancies in the RERAM will naturally result because of the use of the oxygen-free plasma etch. 
Regarding claim 2, Tada et al. teaches the method of claim 1, wherein the RERAM resistive dielectric layer comprises a metal oxide selected from a group of hafnium oxide (HfO), tantalum oxide (TaOx) [0040], aluminum oxide (AIOx), zirconium oxide (ZrOx) or titanium oxide (TiOx) and their mixtures.  
Regarding claim 3, Tada et al. teaches the method of claim 1, the first dielectric layer comprising silicon nitride [084].  
Regarding claim 4, Tada et al. teaches the method of claim 3, the RERAM resistive dielectric layer comprising hafnium oxide (HfO), tantalum oxide (TaOx) [0040], aluminum oxide (AIOx), zirconium oxide (ZrOx) or titanium oxide (TiOx) and their mixtures.  
Regarding claim 5, Tada et al. teaches the method of claim 4, the oxygen-free plasma etch being a hydrofluorocarbon or fluorocarbon-based plasma etch (e.g. [0062], fluorocarbon etching gas used in the reactive dry etching of the layers in the manufacturing method).  
Regarding claim 8, Tada et al. teaches the method of claim 1, the oxygen-free plasma etch being a hydrofluorocarbon or fluorocarbon-based plasma etch e.g. [0062], fluorocarbon etching gas used in the reactive dry etching of the layers in the manufacturing method).  
  
Claims 6, 7, 9, 10, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tada et al. as applied to claims 5, 8 and 12 above, and further in view of Inui US 2015/0357200.
Regarding claim 6, Tada et al. teaches the method of claim 5. Tada et al. does not teach the oxygen-free plasma etch being a hydrofluorocarbon-based plasma etch.  Inui teaches a method of etching a multilayered laminate film that includes silicon oxide and silicon nitride using etching gas comprising a hydrofluorocarbon-based plasma [0008]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use a hydrofluorocarbon-based plasma as taught by Inui in the process of Tada et al. for the purpose of forming a contact hole having a high aspect ratio in a multilayered laminate film, to implement etching that forms a rectangular hole shape having an excellent sidewall shape (i.e., a hole shape in which an abnormal protrusion or the like is not formed on the sidewall, and the sidewall is smooth) while ensuring high selectivity with respect to a mask, and preventing a situation in which the holes are clogged by a deposited film [0009].
Regarding claim 7, Tada et al. as modified by Inui teaches the method of claim 6, the hydrofluorocarbon comprising C4H9F [0008].  
Regarding claim 9, Tada et al. teaches the method of claim 8. Tada et al. does not teach the oxygen-free plasma etch being a hydrofluorocarbon-based plasma etch.  Inui teaches a method of etching a multilayered laminate film that includes silicon 
Regarding claim 10, Tada et al. as modified by Inui teaches the method of claim 9, the hydrofluorocarbon comprising C4H9F [0008].  
Regarding claim 13, Tada et al. teaches the method of claim 12. Tada et al. does not teach the oxygen-free plasma etch being a hydrofluorocarbon-based plasma etch.  Inui teaches a method of etching a multilayered laminate film that includes silicon oxide and silicon nitride using etching gas comprising a hydrofluorocarbon-based plasma [0008]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use a hydrofluorocarbon-based plasma as taught by Inui in the process of Tada et al. for the purpose of forming a contact hole having a high aspect ratio in a multilayered laminate film, to implement etching that forms a rectangular hole shape having an excellent sidewall shape (i.e., a hole shape in which an abnormal protrusion or the like is not formed on the sidewall, and the sidewall is smooth) while ensuring high selectivity with respect to a mask, and preventing a situation in which the holes are clogged by a deposited film [0009].
claim 14, Tada et al. as modified by Inui teaches the method of claim 13, the hydrofluorocarbon comprising C4H9F Inui, [0008].  

Allowable Subject Matter
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801.  The examiner can normally be reached on M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898